Case lgBge MPRAIEMREX Document 1 Filed 06/25/20 Page 1of 3

6 F éh ¢
| 4 62837 SL

Michael Page 1 &
Docket Number: 1:16CR484-24

    

REQUEST FOR COURT ACTIONS / DIRECTION

 

 

 

TO: Jim Molinelli OFFENSE: Racketeering Conspiracy, in Violation
Miscellaneous Clerk of 18 U.S.C. 1962(d), a Class C Felony
FROM: Lisa Faro ORIGINAL SENTENCE: Forty-Six (46) Months
U.S. Probation Officer Imprisonment; Three (3} Years Supervised Release
Specialist
SPECIAL CONDITIONS:

(1) Education requirements.
(2) Mental health / life skills counseling.

(3) Substance abuse treatment/ treatment.

$100.00 Assessment
RE: Michael Page AUSA: To Be Assigned
Docket # 1:16CR484-24 Defense Counsel: To Be Assigned

MED: May 15, 2023

DATE OF SENTENCE; October 19, 2017
DATE: June 24, 2020

ATTACHMENTS: UC PSI JUDGMENT LL] PREVIOUS REPORTS
REQUEST FOR: COURT DIRECTION

 

REQUEST FOR MODIFICATION OF CONDITIONS AND TRANSFER OF
JURISDICTION

On October 19, 2017, Mr. Page appeared for sentencing in the District of Maryland before the
Honorable James K. Bredar, Chief United States District Judge after pleading guilty to
Racketeering Conspiracy, 18 USC 196(d), a Class C Felony. Mr. Page was sentenced to twenty-
four (24) months’ imprisonment followed by five (5) years’ supervised release.

Mr. Page was released from the custody of the Bureau of Prisons on May 11, 2020 and
commenced supervision in the Southern District of New York based upon his location of
residence in New York, NY.

Mr. Paige reported that he has no intention of returning to the District of Maryland. On June 22,
2020, we received a letter from the District of Maryland, advising that the court had signed the
Transfer of Jurisdiction Probation Form 22 ordering Mr, Page’s transfer to the Southern District
of New York, At this time, we are requesting that this case be assigned to a Judge in the
Southern District of New York for acceptance of transfer of jurisdiction.
Case 1:20-cr-00321-VSB Document 1 Filed 06/25/20 Page 2 of 3

Michael Page 2 5628373 — Lisa Faro
Docket Number: 1:16CR484-24

In addition, due to Mr. Page’s current conviction and his prior criminal history which includes a
search of his home where drugs and a loaded magazine clip of ammunition were found, we are
requesting a modification to Mr. Page’s conditions to include a search provision, specifically:

You shall submit your person, and any property, residence, vehicle, papers, computer,
other electronic communication, data storage devices, cloud storage or media, and effects
to a search by any United States Probation Officer, and if needed, with the assistance of
any law enforcement, The search is to be conducted when there is reasonable suspicion
concerning violation of a condition of supervision or unlawful conduct by the person being
supervised. Failure to submit to a search may be grounds for revocation of release. You
shall warn any other occupants that the premises may be subject to searches pursuant to
this condition. Any search shall be conducted at a reasonable time and in a reasonable
manner.

On June 3, 2020, Mr. Page voluntarily agreed to modify his terms of supervised release as
evidenced by the signed attached Waiver of Hearing to Modify Conditions (Prob 49).

Enclosed is the original form of the Transfer of Jurisdiction Probation Form 22, as well as the
Waiver of Hearing to Modify Conditions (Prob 49). Upon completion, please return both forms
so they can be processed by our office, and we will aiso notify the District of Maryland of the
Court’s decision.

Your assistance in this matter is greatly appreciated. Should you have any questions or concerns,
please contact the undersigned officer.

Respectfully submitted,
Michael Fitzpatrick
Chief U.S. Probation Officer

by Lesa Fare

 

Lisa Faro
U.S. Probation Officer Specialist
212-805-5170

 

Approved By:
Ena Weinrauch June 24, 2020
Erin Weinrauch Date

Supervisory U.S. Probation Officer

 

 
Case 1:20-cr-00321-VSB Document 1 Filed 06/25/20 Page 3 of 3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PROBATION DEPARTMENT

TO: Jim Molinelli
Miscellaneous Clerk

FROM: Lisa Faro
U.S. Probation Officer Specialist

SD/NY P# 5628373

Re: Michael Page
Dkt No.: 1:16CR484-24

Enclosed is a matter from the U.S. Probation Department requesting consideration and/or review
by Your Honor. Please forward your response to the Clerk’s Office so it can be docketed. Also,
please forward a copy of your response to this office so that we may take appropriate action.

By:

Approved By:
Ena Weiarauch
Erin Weinrauch

Supervising U.S. Probation Officer
212-805-5055

DATE: June 24, 2020

NY 261(d)
Rev.02/12

Respectfully submitted,

Michael J. Fitzpatrick
Chief U.S. Probation Officer

Lisa “Fare
Lisa Faro

U.S. Probation Officer Specialist
212-805-5170

|
|

 

 
